UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: January 6, 2015 (Date of earliest event reported) Commission File Number Exact Name of Registrant as specified in its charter State or Other Jurisdiction of Incorporation or Organization IRS Employer Identification Number 1-12609 PG&E CORPORATION California 94-3234914 1-2348 PACIFIC GAS AND ELECTRIC COMPANY California 94-0742640 77 Beale Street P.O. Box 770000 San Francisco, California 94177 (Address of principal executive offices) (Zip Code) (415) 973-1000 (Registrant's telephone number, including area code) 77 Beale Street P.O. Box 770000 San Francisco, California 94177 (Address of principal executive offices) (Zip Code) (415) 973-7000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting Material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 - Regulation FD Disclosure Members of senior management of PG&E Corporation and Pacific Gas and Electric Company will meet with various investment professionals at various times during the next two weeks, including at the ISI CEO Retreat to be held in Palm Beach, Florida on January 8-9, 2015.During these meetings, the members of senior management may refer to the presentation slides that were used during PG&E Corporation’s earnings conference call and webcast held on October 28, 2014.These materials previously have been furnished to the Securities and Exchange Commission on a Form 8-K dated October 28, 2014 and can be accessed through the “Investors” section of PG&E Corporation’s website at www.pgecorp.com. Item 8.01 - Other Events By letter dated December 24, 2014, the interim Executive Director of the California Public Utilities Commission granted the request made by Pacific Gas and Electric Company (“Utility”), San Diego Gas & Electric Company, Southern California Edison Company, and Southern California Gas Company for a one-year extension to file their next cost of capital applications.As a result, the Utility’s next cost of capital application will be due on April 20, 2016 and the current automatic adjustment mechanism will remain in place until the new filing date.(For more information about the Utility’s cost of capital and the adjustment mechanism, see PG&E Corporation’s and the Utility’s joint Annual Report on Form 10-K for the year ended December 31, 2013.) 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrants have duly caused this report to be signed on their behalf by the undersigned hereunto duly authorized. PG&E CORPORATION By: LINDA Y.H. CHENG LINDA Y.H. CHENG Vice President, Corporate Governance and Corporate Secretary PACIFIC GAS AND ELECTRIC COMPANY By: LINDA Y.H. CHENG LINDA Y.H. CHENG Vice President, Corporate Governance and Corporate Secretary Dated:January 6, 2015 3
